 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 SALADIN RUSHDAN aka ROBERT                     Case No. 1:16-cv-00988-NONE-GSA (PC)
   STANLEY WOODS,
12                                                ORDER VACATING SETTLEMENT
               Plaintiff,                         CONFERENCE AND WRIT OF HABEAS
13                                                CORPUS AD TESTIFICANDUM
               v.
14
   D. DAVEY, et al,
15
               Defendants.
16

17         The case was scheduled for a settlement conference on May 28, 2021 at 10:00 a.m.
18    However, the Court has been advised that the case has settled. Thus, the Court ORDERS:
19         1. The settlement conference is VACATED;
20         2. The Writ of Habeas Corpus Ad Testificandum (Doc. 99) seeking the remote
21               appearance of Saladin Rushdan aka Robert Stanley Woods (CDCR No. B-38236) is
22               VACATED;
23         3. The Clerk of Court is directed to serve a copy of this order to the Litigation Office at
24               RJ Donovan Correction Facility by fax or email.
25
     IT IS SO ORDERED.
26
27      Dated:     May 5, 2021                           _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
28
